               Case 3:19-cr-00217-RS Document 74 Filed 10/26/20 Page 1 of 2



1    DAVID J. COHEN, ESQ.
     California Bar No. 145748
2
     BAY AREA CRIMINAL LAWYERS, P.C.
3    300 Montgomery Street, Suite 660
     San Francisco, CA 94104
4    Telephone: (415) 398-3900
     Facsimile (415) 398-7500
5
     Email: djcohen@bayareacrimlaw.com
6
     Attorneys for Defendant Bryan P. Rosenthal
7
                              UNITED STATES DISTRICT COURT
8

9                           NORTHERN DISTRICT OF CALIFORNIA

10                                 SAN FRANCISCO DIVISION
11

12   UNITED STATES OF AMERICA,                         Case No. 3:19-CR-00217-RS

13                            Plaintiff,
                                                       ORDER CONTINUING STATUS HEARING AND
14                 v.                                  EXCLUDING TIME UNDER THE SPEEDY TRIAL
15                                                     ACT
     BRYAN PETER ROSENTHAL,
16

17                            Defendant.
18

19

20
            Good cause appearing, it is hereby ORDERED that the status conference in the
21
     above-captioned matter, presently scheduled for Tuesday, October 27, 2020, at 2:30 pm be
22
     vacated and rescheduled to Tuesday, January 19, 2021 at 2:30 p.m.
23

24

25

26

27
     ///
28

     ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME UNDER THE SPEEDY
     TRIAL ACT
     U.S. v. Rosenthal;
     Case No. 3:19-CR-00217-RS
                                                   1
                Case 3:19-cr-00217-RS Document 74 Filed 10/26/20 Page 2 of 2



1           It is further ordered that the period of time between October 27, 2020 and January 19,
2
     2021 should be excluded under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A),
3
     (h)(7)(B)(iv), and 3161(h)(1)(D), to allow for continuity and effective preparation of defense
4
     counsel.
5

6           IT IS SO ORDERED.

7

8

9                    26 2020
     Dated: October ___,                          ______________________________________
                                                  HONORABLE RICHARD G. SEEBORG
10                                                UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME UNDER THE SPEEDY
     TRIAL ACT
     U.S. v. Rosenthal;
     Case No. 3:19-CR-00217-RS
                                                     2
